Citation Nr: 1816582	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2018, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  


REMAND

The Veteran contends that he has bilateral hearing loss as a result of acoustic trauma in service from weapons and artillery fire during field exercises.  He underwent a VA examination in June 2010, but his hearing acuity did not meet the criteria for a disability under VA regulations.  At his January 2018 hearing, he testified that he perceived his hearing to be worse than it was in June 2010.  Therefore, a remand is necessary so that another examination to assess the existence and etiology of bilateral hearing loss can be scheduled.  

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2. Then, the Veteran should be afforded another examination to determine the existence and etiology of any hearing loss disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hearing loss present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities and events described in the Veteran's written and oral statements. 

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




